PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/701,684
Filing Date: 3 Dec 2019
Appellant(s): ECOLAB USA INC.



__________________
Julie L. Spieker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yean (WO 2012/068277, of reference on IDS) as evidenced by Chesluk (US 2,744,853) and Kremer (US 8,425,765), Engel (US 2015/0152341), in view of Balasubramanian (US 2016/0176735).
Regarding claims 1 and 7-8, Yean teaches mixing petroleum oil and/or hydrocarbon feedstock with water to form an emulsion comprising a hydrocarbon phase and a water phase [0011], [0017]; adding an oxidant such as peracetic acid [0024] or hydrogen peroxide [0037-0038] or combinations thereof [009]; which reads on the claimed combination of peroxyacetic acid and hydrogen peroxide.  Yean teaches the peracetic acid causes particulates to move from the hydrocarbon phase into the water phase [0047], [0048], [0049]; and separating the hydrocarbon phase from the water phase to remove the particulates and the oxidant composition from the emulsion [0071].  Yean further teaches adjusting the amount of oxidant in order to form the desired metal complexes [0034]
Yean doesn’t explicitly disclose (1) the peroxyacid contains 3-10 wt% peroxide and 15-21% c1-4 peroxyacid or dosage of 100-5000 ppm (2) removal of iron and particulates from the hydrocarbon by at least 80%.
Regarding (1), as discussed above, Yean teaches mixtures of peroxide and peroxyacid, as well as adjusting the amount of oxidant to obtain the desired particulate separation [0036].  
Yean teaches peroxide in aqueous solution having 1-60% peroxide [0038].  Examiner additionally notes that Yean teaches varying the dosage of the oxidant, and that different oxidants require differing dosages to arrive at the same metals removal (see tables).  Such information would motivate the person having ordinary skill in the art to use routine experimentation to optimize the metal/particulate removal based off dosage of specific oxidant.
Further, Balasubramanian teaches a similar process for treating emulsions of hydrocarbon and water [0180-0181].  Balasubramanian teaches using an oxidant comprising 1-40% c1-4 peroxyacetic acid [0115-0120] and 3-10 wt % hydrogen peroxide [0121-0124].  Balasubramanian teaches the amount of peroxide is selected in order to avoid undesirable reactions [0123].  Balasubramanian teaches dosages of from 0.5-50,000 ppm [0074], which overlaps with the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Balasubramanian amount of peroxide, and dosages, for the benefit of obtaining the desired products and avoiding undesirable reactions.
Regarding (2), the previous combination teaches the same process steps, applied to the same hydrocarbon feeds, using the same peroxyacid as claimed. 
Examiner additionally notes that since Yean teaches the same hydrocarbon feeds, it is expected that the same iron contaminants would be present.  This is evidenced by Chesluk and Kramer.  Chesluk teaches that almost all crude petroleum contains iron contaminants in addition to vanadium and nickel (column 1, lines 15-30).   Kremer teaches that hydrocarbon oils in the refinery contain iron contaminants resulting from pipeline, and vessel corrosion during production, transport and storage (column 1, lines 29-45).  Further, Engel teaches a similar process in which iron is recovered in the water phase (see table 4).
Therefore, it is expected that the Yean hydrocarbon would inherently contain the same iron contaminants as evidenced by Chesluk and Kramer, and that the same iron removal would be obtained, since Yean teaches the same process steps using the same peroxyacid as claimed.
Regarding claim 2-4 and 19, Yean teaches that the oxidant oxidizes and chelates the particulates in the emulsion and that the particulates are soluble and particulate metal complexes and the metal complexes are organometallic complexes and metal-based particulates [0051-0053].
Regarding claim 5, Yean teaches removing particulates comprising sodium, potassium, calcium, nickel, iron, zinc, barium and strontium [0058].
Regarding claim 6, Yean teaches removing particulates comprising sulfur and sulfides and chlorides [0048], [0059], [0061].   
Regarding claims 11, 13, and 20, Yean teaches addition of a chemical demulsifier in an effective amount to separate oil and water containing particulates [0063].
Regarding claim 12, Yean teaches resolving the mixture in an electrostatic desalting unit [0072].  
Regarding claim 14, Yean teaches settling hydrocarbon in a tank to allow water containing particulates to settle to the bottom thereof [0071].  
Regarding claims 15 and 17, Yean teaches the crude oil refers to liquid hydrocarbon materials including crude oils, petroleum products, etc. [0011], which Examiner notes would originate from a pipeline.
Regarding claim 16, Yean teaches the hydrocarbon phase separated does not contain the peroxyacid, as the peroxy acid forms complexes in the water phase [0071], [0034], [0037-38].  
Regarding claim 18, Yean does not require use of phosphoric or phosphorous acid [0037], [0024].

(2) Response to Argument
Appellant’s arguments on pages 15-16
	Appellant argues in section A that the office errs in combining Yean and Balasubramanian because Balasubramanian does not teach a similar process to Yean.
	In response to Appellant’s arguments, Balasubramanian teaches that the compositions can be used as an “emulsion breaker” [0180-181].  In this regard, Examiner considers Balasubramanian to be analogous to Yean, which teaches a process for breaking emulsions to form water and hydrocarbon phases, also using the same hydro peroxide and peracid compositions [007-009].
Appellant’s arguments on pages 18-19
	Appellant argues in section B, i that the office errs in stating that the applicant is required to demonstrate the criticality of the claimed ranges because the specification contains ample data showing unexpected results over Yean.
	In response to Appellant’s arguments, the examples disclosed show that embodiments using peroxyacid are improved over embodiments performed in the absence of peroxyacid.  It is not seen how this is evidence of new or unexpected results, as Yean positively recites use of peroxyacid and peroxide [008], [0024].   Appellant argues the peroxyacid composition facilitates metals removal, while sodium gluconate is much less effective.  It is not seen where this information is relevant to the prior art of record, as Yean does not disclose or require sodium gluconate alone.
Appellant’s arguments on pages 19-20
	Appellant argues in section B, ii that the office errs in concluding that the data in the specification does not compare to Yean because the claimed amounts and dosages of peroxyacid and hydrogen peroxide yield significant metals removal without an additional complexing agent, contrary to teaching of Yean.
	In response to Appellant’s arguments, Yean teaches one embodiment where the crude is contacted with just oxidant composition [0029], and then a second embodiment where complexing agent is added [0029].  This is similar to Appellant’s instant specification teaching that the process may optionally include chelants (see instant specification page 4, lines 29-31).  Further, the instant claims indicate “the peroxyacid composition comprises” language, which does not exclude additional complexing agents from the claim.  
Appellant’s arguments on page 21
	Appellant argues in section B, iii that the office errs in concluding that the data in the specification does note demonstrate unexpected results over Yean.
	In response to Appellant’s arguments, Examiner notes that as discussed above, Appellant appears to compare the hydrogen peroxide/peracid composition with sodium gluconate, glacial acetic acid, and malic acid.  It is not seen where such a comparison is relevant, as Yean positively recites use of peroxyacid and peroxide [008], [0024] and does not require sodium gluconate, glacial acetic acid, or maleic acid alone.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHELLE STEIN/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.